PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/628,764
Filing Date: 21 Jun 2017
Appellant(s): Brettschneider et al.



__________________
David R. Josephs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/8/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -



 	Claim(s) 1 and 3-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Guimbard et al. (US 2011/0014056).

As to claim 1 Guimbard discloses a blade or vane (10) of an aircraft gas turbine (paragraph 0004), comprising:
a blade or vane root (10) and a blade or vane element (10) joined to the blade or vane root (66), wherein the blade or vane element has a pressure side (56) and a suction side (58), and wherein
the blade or vane root has at least one raised region on its radial outer side facing the blade or vane element, wherein the blade or vane has a first raised region on the pressure side (HI) and a second raised region on the suction side (FI), wherein a highest point of the first raised region is disposed essentially directly adjacent to the pressure side, and a highest point of the second raised region is disposed essentially directly adjacent to the suction side. (Shown in the attached modified drawing below).
wherein the highest point of the first raised region and the highest point of the second raised region lie in a front or leading one-half of an axial distance in the direction of flow, wherein the axial distance is a projection of a chord, which joins a leading edge region and a trailing edge region of the blade or vane element. (Shown in the attached modified drawing below).






    PNG
    media_image2.png
    556
    700
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    680
    702
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    794
    641
    media_image4.png
    Greyscale








As to claim 3 the blade or vane according to claim 2, wherein the highest point of the second raised region lies in a front or leading first one-fourth of the axial distance.
The second raised region in this prior art is called H1 of figure 7 and as shown in figure 7 it is located in the second region of the one fourth axial distance. But according to paragraph 0070 H1 corresponds to H of figures 5 and 6. It is shown in figure 5 that H and thus H1 can be located in the first one-fourth of the axial distance.

As to claim 4 the blade or vane according to claim 2, wherein the highest point of the first raised region lies in a second one-fourth of the axial distance. (Shown in the attached modified drawing below).

    PNG
    media_image5.png
    670
    632
    media_image5.png
    Greyscale



As to claim 5 the blade or vane according to claim 1, wherein the blade or vane is a rotating blade or a guide vane. (As shown in figure 1).

As to claim 6 the blade or vane according to claim 1, wherein a plurality of rotating blades is disposed next to one another in the peripheral direction and configured and arranged in a rotor having a rotor disk. (As shown in figure 2).

As to claim 7 the blade or vane according to claim 6, wherein the rotating blades are joined to the rotor disk (20) in form-fitting manner by means of their rotating blade root (66).

As to claim 8 the blade or vane according to claim 6, wherein the rotating blades and the rotor disk are integrally joined to one another. (As shown in figure 2).

As to claim 9 the blade or vane according to claim 6, wherein at least one rotor is configured and arranged in an aircraft gas turbine. (Such as an aeronautical turbo -machines as disclosed on paragraph 0004).

(2) Response to Argument

The Applicant argues in the Appeal Brief that the depression of the prior art cannot be the highest point of the first raised region. 
In addition to the unmodified rejection above the examiner would like to provide the following quotation from the applicants’ specification (specifically paragraph 12) to further clarify the broadness of the term “high point”:
the raised region can rise radially inward in such a case. Also, in the case of raised regions at the shroud, the latter can have the properties described above for the blade or vane.”
Thus it is acceptable to interpret a high point to be any maximum point independent of the direction of the point.  In other words a “bump” in the surface can have a high point at its top and so can a “dent” in the surface.  I high point is simply the top most point in the bump or dent according to the examiner’s interpretation of the claim limitation when read in light of the specification.
MPEP 2111
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the 

As to the argument that the prior art does not disclose the dimensions or that the raised regions of the prior art lie in the front or leading one –half of an axial distance in the direction of flow.
The examiner will included figure 6, which was also referenced in the applicants’ Appeal Brief.  Note that “F” and “H” are the high points in the prior art.  Note that both high points are in the front half of the airfoil as shown in the drawing.  (Refer to the bottom of the drawing showing percent of the airfoil length).


    PNG
    media_image6.png
    374
    677
    media_image6.png
    Greyscale




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
Conferees:
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.